Citation Nr: 0008079	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.K.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1986 to July 
1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
which denied the veteran a disability rating in excess of 10 
percent for her service-connected right knee disability.

During the pendency of this appeal, the veteran moved to 
Guam, and her records were transferred to the VA Regional 
Office (RO) in Honolulu, Hawaii.  Subsequently, the record 
reflects that the veteran moved to Georgia and that the claim 
was most recently under the jurisdiction of and adjudicated 
by the RO in Atlanta, Georgia.

This claim was previously before the Board in January 1997, 
at which time it was remanded for additional evidentiary 
development.  Although the RO attempted to comply with the 
Board's remand instructions, the development requested was 
not able to be fully completed, as will be further explained 
herein.  


FINDING OF FACT

The veteran failed, without good cause, to report for two VA 
examinations which were scheduled to evaluate the severity of 
her service-connected right knee disability and which were 
necessary to establish the degree of the current disability.


CONCLUSION OF LAW

Entitlement to an increased evaluation for a disability of 
the right knee cannot be established without a current VA 
examination; as the veteran has failed to report for two 
scheduled examinations without good cause, the veteran's 
claim is denied.  38 C.F.R. §§ 3.327, 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
of her service-connected right knee disability.  In the 
interest of clarity, the Board will briefly describe the 
factual background of this case; review the relevant law and 
VA regulations; and then proceed to analyze the claim and 
render a decision.

Factual Background

By rating action of June 1989, the RO granted entitlement to 
service connection for patello-femoral chondritis of the 
right knee for which a noncompensable evaluation was 
assigned.  That decision was appealed.  In May 1990, the 
Board granted a 10 percent evaluation for patello-femoral 
chondritis of the right knee based upon the fact that X-ray 
evidence of degenerative joint disease was documented in the 
record.  The Board's decision was effectuated in a June 1990 
rating action.

In October 1992, the veteran filed a claim for an increased 
evaluation for her right knee disability.  At that time she 
provided her address in Hopkins, Michigan.  

A VA examination was conducted in December 1992, at which 
time the veteran reported the she sustained a right knee 
injury in February 1986.  She complained of pain under the 
knee cap aggravated by walking and activity.  Evaluation 
revealed no swelling, deformity, subluxation or lateral 
instability.  Range of motion was 0 to 140 degrees.  It was 
noted that she did not wear a knee brace and that she walked 
without a limp.  A diagnosis of patella femoral syndrome was 
made.  

By rating action of January 1993, the RO denied an evaluation 
in excess of 10 percent for the veteran's right knee 
disability.  That decision was appealed.

Private medical records dated from February to April 1993 are 
also of record.  These showed that in February 1993, the 
veteran complained of right knee pain.  Full range of motion 
was shown and slight laxity was noted.  A diagnosis of 
probable meniscal tear was made.  Later in February 1993, the 
veteran underwent diagnostic arthroscopy.  In April 1993, the 
veteran reported that the knee was still painful.  
Examination was normal and the record indicated that the 
veteran was probably suffering from patellofemoral stress 
syndrome.  

In June 1993, the veteran and a VA vocational rehabilitation 
specialist, P.K., presented testimony at a RO hearing 
pursuant to the veteran's claim for an increased rating.  A 
RO hearing officer denied the claim for an increased 
evaluation in January 1994. 

In August 1993, the veteran's representative issued 
correspondence advising the RO that the veteran was living in 
Guam.  Her address was provided.  Correspondence sent from 
the RO to the veteran at an address in Guam dated in March 
1995 reached the veteran at that address, as shown by the 
fact that she signed and returned the RO's correspondence in 
April 1995.  

In January 1997, the claim came before the Board, at which 
time it was remanded for additional evidentiary development 
to include requesting additional clinical records and 
furnishing the veteran with a VA examination. 

Correspondence dated in March 1997 was issued from the RO to 
the veteran advising her of the Board remand and asking her 
to provide information about her medical treatment.  This 
correspondence was sent to the veteran's address of record in 
Guam.  However, a note on that correspondence indicated that 
the correspondence was remailed to a new address in Warner 
Robins, Georgia.  A VA Form 21-6789 dated in July 1997 showed 
that an updated address in Warner Robins, Georgia was to be 
used for the veteran.  

In July 1997, a VA examination was requested for the veteran.  
The record indicates that she failed to report for a VA 
examination scheduled for August 16, 1997.  In September 
1997, the RO issued correspondence to the veteran which was 
sent to the address in Warner Robins, Georgia.  Therein, the 
veteran was advised that she had failed to report for the VA 
examination scheduled for August 16, 1997 and she was asked 
to submit a statement within 60 days from the date of the 
RO's correspondence indicating whether or not she was willing 
to report for a VA examination.  The veteran did not reply to 
that correspondence within 60 days following the date of the 
correspondence, or at any time thereafter.  

The record reflects that a second VA examination was 
scheduled for October 31, 1998 and that the veteran again 
failed to report for that examination. 

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Re-examinations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of Appeals 
for Veterans Claims (Court) has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive. Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).

A review of the record reflects that the veteran failed to 
report for two VA examinations which were scheduled in August 
1997 and October 1998.  The record does not reflect that 
proper and timely notice was not sent to the veteran's most 
recent address of record at the appropriate time in those 
cases, and in neither case was notice of a VA examination 
returned to the RO.  A review of the record indicates that 
the veteran has not been heard from since 1995.  In Hyson v. 
Brown, 5 Vet. App. 262 (1993), the Court pointed out that the 
VA must show that the veteran lacked "adequate reason" [see 
38 C.F.R. § 3.158(b)], or "good cause" [see 38 C.F.R. § 
3.655] for failing to report for the scheduled examinations.  
5 Vet. App. at 265.  In this case, there is no evidence on 
file demonstrating that the veteran had any "adequate reason" 
or "good cause" for failing to report for the scheduled 
examinations, in fact she did not contact the VA at all after 
either of the scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the RO has attempted to contact the veteran at her most 
recent address of record in order to notify her of the 1997 
and 1998 examinations.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore, presumed that timely notice of the two scheduled 
VA examinations was sent to the veteran at her most recent 
address of record.

While certain medical evidence, dating back to 1993, is of 
record, this evidence is unclear as to the precise nature and 
severity of the veteran's right knee disability and in no way 
serves as a substitute for the veteran's attendance at a VA 
examination scheduled to comprehensively evaluate this 
disabilities.  Moreover, this evidence is now nearly seven 
years old and may not accurately describe the current 
symptomatology and severity of the veteran's right knee 
disability.

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
her cooperation is essential in obtaining the putative 
evidence.  In such a situation, the Board has no alternative 
but to deny the veteran's claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claim of entitlement 
to an increased evaluation for a service- connected right 
knee disability is denial of the claim due to her failure to 
report for two VA examinations without providing good cause 
for failure to appear.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claim is not found to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
for the reasons and bases discussed in detail above, the 
claim of entitlement to an increased evaluation for a right 
knee disability is denied.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased evaluation for a right knee 
disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

